Title: From James Madison to George Bomford, 7 June 1807
From: Madison, James
To: Bomford, George



Dear Sir
7 June 1807

Mr. Eddins the proposed Contractor for the Musket stocks, has since my last, ascertained by a careful examination of the fund of Walnut Trees on which he relied that it will not yield more than about 12,000 Stocks of the description required.  He can not therefore with prudence or safety engage for a greater amount.  The form of the contract you inclosed has been so worded as to limit his engagement to that number and to the term of one year.  Should it be found on trial that the Trees he has in view will furnish a greater number, and it be desirable to the public, that a further contract be made, he will probably be willing to enter into one.  That at illegible illegible which if a more certain one present itself to the Department, ought not to be counted on.In the mean time the present contract as he has signed it will be very acceptable, and I believe executed in the most satisfactory manner.  If equally convenient to the public, an alteration dividing the number of Stocks into two such annual supplies of 6000, would be preferred, and the whole number for each year may be made deliverable at one time, after the first delivery.  The inspection of a moderate number may be advisable, in order to guard agst. misconception of the standards.
With this explanation the contract is returned herewith in its varied state to be executed on the part of the public, or sent back or to be executed anew by the Contractor or to be set aside altogether if not admissible for the limited number of 12,000 Stocks.  I regret that this limitation has been found necessary, and shall feel  great regret if any inconviency should result to the public from what has passed.
Friendly respects

James Madison

